Citation Nr: 1644910	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-24 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for a left foot disorder.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active honorable service in the Army from April 1984 to April 1990.

The Veteran also had service in the Army from April 1990 to December 1992, which was under other than honorable conditions.  In August 1993, VA determined that the character of his discharge, under other than honorable conditions, from Army service for the period from April 1990 to December 1992, served as a bar to VA benefits for any disease or disability incurred during this period of service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a lumbar spine disorder, a left hip disorder, a left knee disorder, a right knee disorder, a left ankle disorder, a right ankle disorder, and a left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In his November 2015 testimony and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his service connection claim for a left wrist disorder.

2.  The Veteran's currently diagnosed hearing loss neither began during nor was otherwise caused by his military service, to include any noise exposure therein, and it was not diagnosed within a year of separation from service.

3.  The Veteran's reported stressors, upon which his PTSD diagnosis is based, have not been corroborated. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the service connection claim for a left wrist disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, at his November 2015 Board hearing, the Veteran expressly withdrew his appeal with regard to the issue service connection for a left wrist disorder prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in November 2015.

Regarding the Veteran's service connection claim for hearing loss, he was provided several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and the June 2014 VA examiner in particular grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

While the Veteran's representative has objected to the adequacy of the June 2014 VA examination, the Board ultimately finds that the June 2014 VA examination and opinion are adequate.  The Veteran's representative asserts that the June 2014 VA examiner only considered exposure to small arms fire and demolitions and did not consider exposure to aircraft and helicopter noise as the basis for the opinion.  However, a review of the examination report makes clear that the VA examiner specifically noted that the Veteran reported noise exposure to small arms fire, demolitions, and as a parachutist, which presumably requires exposure to aircraft and helicopters.  Furthermore, the VA examiner also presumed military noise exposure, which would infer exposure to aircraft and helicopters after a review of the Veteran's claims file.  Having carefully reviewed the VA examiner's opinion, the Board disagrees with the representative's assertion and believes that the opinion was based on a full knowledge of the record, and is therefore fully adequate for rating purposes.  

No VA examination was requested in relation to the issue of service connection for PTSD, but one is not needed.  Specifically, the Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for PTSD.  See 38 U.S.C. § 5103A(a).  Essentially, the Veteran's reported stressors are considered at this time to be uncorroborated.  As such, without a corroborated stressor, there is no legal basis for a medical professional to base the assignment of a PTSD diagnosis on that would be linked to the Veteran's military service. 

To this end, the Veteran has provided a private opinion which diagnosed him with PTSD.  However, as the claim is being denied for the lack of a corroborated stressor, the need to obtain an additional opinion is unnecessary.

 As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active honorable military service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Hearing Loss

The Veteran is seeking service connection for hearing loss, which was denied by a February 2012 rating decision.  He contends that his hearing loss is due to noise exposure during his honorable period of military service.
 
The Veteran's service treatment records (STRs) contain the results of audiological testing at his enlistment examination, which does not show hearing loss in either ear.  The Veteran's MOS was a light wheel vehicle mechanic.  He reported that he was exposed to aircraft, helicopters, small arms fire, and demolitions.  He testified that he was exposed to loud noises while performing his MOS.  His records show that he was awarded the Sharpshooter Badge M-16, Special Forces Tab, Ranger Tab, and parachutist badge.  As such, noise exposure is conceded.  However, in July 1987 and December 1988, the Veteran specifically denied having any ear trouble or hearing loss and audiological testing did not show hearing loss in either ear.  Furthermore, audiological testing from the Veteran's period of other than honorable service show that in July 1991 and August 1992 he did not actually have hearing loss in either ear, as established by audiometric testing, despite his reporting hearing loss in August 1992.

It is not disputed that the Veteran now has hearing loss for VA purposes.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

It is also not disputed that the Veteran experienced military noise exposure during both periods of service.  However, military noise exposure alone is not considered to be a disability, rather, when hearing loss is first documented more than a year after service separation, it must be shown that the hearing loss was caused by the military noise exposure.

After his separation from honorable service, the medical record likewise does not show any complaints, treatment, or diagnosis for hearing loss for more than two decades.

In September 2011, the Veteran was afforded a VA audiometric examination.  The audiological testing confirmed the presence sensorineural hearing loss in both ears.  The examiner reviewed the claims file, interviewed the Veteran, and conducted an examination.  The examiner noted that the Veteran's STRs showed that he had normal hearing in service.  The examiner was unable to opine on etiology due to unreliable and inconsistent responses.

In June 2014, the Veteran was afforded another VA audiometric examination.  Audiological testing again confirmed the presence of sensorineural hearing loss in both ears.  The examiner reviewed the claims file, interviewed the Veteran, and conducted an examination.  The examiner opined that the Veteran's hearing loss was less likely than not the result of military noise exposure.  The examiner reported that the Veteran's STRs showed he had normal hearing in service and showed no significant threshold shifts, but for a 15 dB shift at 1000 Hz in the right ear, which was not consistent with noise-induced hearing loss.  The examiner reported that the Veteran had four years of post-service noise exposure as a carpenter and had worked as a handyman since 2010.  The examiner observed that the Veteran's current configuration of hearing loss was not typical of noise-induced hearing loss as an isolated etiology.  The examiner referenced medical articles regarding noise-induced hearing loss.  The examiner reported that there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his active honorable service, to include noise exposure.

After weighing all the evidence, the Board finds the greatest probative value in the VA examiner's opinion.  This opinion is consistent with the Veteran's STRs and post-service treatment records, which shows no complaints, treatment, or diagnosis of hearing loss for more than two decades after his active honorable service concluded. 

In addition, the Veteran has not submitted any evidence, beyond his own assertions, supporting his contention that his hearing loss was due to his honorable military service.

Consideration has been given to the Veteran's assertion that his hearing loss was due to his honorable military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective audiological testing are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report difficulty hearing, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value in the determination of the etiology of the Veteran's hearing loss.

The Veteran is considered competent to describe symptoms of hearing loss.  Here, the Veteran has generally stated that his hearing loss was due to his honorable military service.  However, while he reported experiencing hearing loss during his period of other than honorable service, audiological testing did at that time not show more than a worsening of 5 dB at any frequency other than the 3000 Hz in the right ear, which the VA examiner reported was not consistent with noise-induced hearing loss.  Furthermore, audiological testing actually showed improvements at most frequencies between his period of honorable service and four years later during his period of other than honorable service.  In addition, the first clinical evidence showing hearing loss was obtained two decades after his active honorable service.  For this reason, a medical opinion of record was required to link the etiology of the Veteran's hearing loss to his military noise exposure.  Unfortunately, the opinion that was obtained found it less likely than not that the Veteran's hearing loss either began during or was otherwise caused by his honorable military service.

Accordingly, the criteria for service connection have not been, and the Veteran's claim is denied.

PTSD

The Veteran is seeking service connection for PTSD, which was denied by a February 2012 rating decision.  He contends that his PTSD is due to his active honorable service.  Specifically, he asserts that his PTSD was caused by events which allegedly transpired while was deployed to Honduras, Peru, and Panama.

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in March 2016.

The Veteran's STRs show that he had normal psychiatric examinations in April 1984, May 1987, July 1987, and December 1988.  In addition, he specifically denied having any mental health symptoms on the report of medical history forms he prepared in conjunction with these examinations.  STRs also do not show any complaints, symptoms, treatment, or diagnosis for any type of mental health disorder.  

The Veteran's STRs from his other than honorable service afterwards continue to show normal psychiatric examinations in August 1991 and August 1992.  He also continued to specifically deny having any mental health symptoms on his report of medical history forms.

The Veteran was denied service connection for PTSD in a July 2013 rating decision, which determined that the Veteran did not have a confirmed diagnosis of PTSD at that time.

Records from the Veteran's incarceration in early 2014 also show that PTSD was ruled out.  

Afterwards, the Veteran submitted VA medical records showing treatment for PTSD.  For example, in July 2014 during mental health treatment, the Veteran reported the PTSD events in Honduras, but did not mention Peru or Panama.  His provider noted that given the description and frequency of symptoms he discussed along with his presentation in session, the Veteran likely was exaggerating his current symptoms.  The examiner noted that Veteran had no history of inpatient hospitalizations due to mental health concerns.  Finally, his provider noted that it was unclear if the Veteran met the full criteria for a diagnosis of PTSD, although he experienced some symptoms that were consistent with a PTSD diagnosis.

In February 2015, VA determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U. S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  VA noted that all procedures to obtain this information from the veteran had been properly followed and that all efforts to obtain the needed information had been exhausted; and any further attempts would be futile.  The Veteran reported that during the War on Drugs, he was deployed to Honduras, where he patrolled villages and encountered bloated/decayed bodies.  He reported that team members were killed in action by drug lords.  He reported that a Honduran Army person was killed when his parachute failed to open.  He reported that while in Peru in 1990, he had to execute prisoners.   Finally, he reported that while in Panama, he came under fire and aided patrols.  VA reviewed the Veteran's personnel records and STRs.  VA noted that while the Veteran served in Korea, he had no other foreign service.  VA noted that there was no indication of combat pay, hostile fire/imminent danger pay, or deployments outside of the United States or Korea.  VA concluded that no search to JSRRC is necessary due to the Veteran not being assigned with TAD or TDY orders to any of the places mentioned.  VA concluded the Veteran's stressors could not be confirmed due to the information provided was not reflected in his official military records.

In July 2015 and February 2016, the RO continued to deny the Veteran's PTSD claim as his in-service stressors during a period of honorable service could not be verified. 

In March 2016, the Veteran was referred to Dr. Kale Kirkland, Ph.D., a psychologist, by his representative for a psychological evaluation.  The Veteran reported that he was a Green Beret and participated in a number of missions in South and Central America.  He once again recounted his PTSD stressors.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, Dr. Kirkland diagnosed the Veteran with PTSD, depressive disorder, cocaine use disorder, and alcohol use disorder.  Dr. Kirkland based these diagnoses, in part, on the Veteran's reported PTSD stressors in Central and South America.  Dr. Kirkland opined that the Veteran's PTSD was as least as likely as not related to his active honorable service, specifically, the PTSD stressors that the Veteran reported.

The Board appreciates the opinion of Dr. Kirkland.  Unfortunately, the PTSD diagnosis was based entirely on stressors that have not been corroborated and which are not otherwise supported by the evidence of record.  

The Board recognizes that in cases of personal assault, the opinion of a medical professional may be used to corroborate a reported stressor.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  This holding has not been extended to PTSD that is not based on an in-service personal assault or combat, as is the case here.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  As an initial point, the Veteran's statements alone are not sufficient to establish a reported stressor.  

However, even in the case of personal assault, the comments to the rulemaking enacting the regulations found that the medical opinion needed to be found to be credible.  See 67 Fed. Reg. 10330-31 (Mar. 7, 2002).  However, to do that, the Veteran's reports must be found to be credible, and in this case the Veteran's claims file is replete with disingenuousness.  For example, the Veteran was found to be over-reporting or exaggerating symptoms at one VA examination and while in service he committed several acts of fraud.  As such, the Board does not find his reporting of in-service incidents to be credible, and thus an opinion based upon such reports cannot be held to be competent evidence. 

Considering all the evidence of record, the Board has determined that the Veteran does not have an acquired psychiatric disorder, to include PTSD, related to his active honorable service.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with PTSD.  Therefore, while the Veteran disagrees with the conclusion that his PTSD neither began during, nor was otherwise caused by, his active honorable service, he is not considered competent (meaning medical qualified) to address the etiology of his PTSD.  As such, his opinion is insufficient to provide the requisite nexus. 

Moreover, while the Veteran would be considered competent to report symptoms he experienced in or around his service, he has not done so, and his STRs do not show such complaints.

Accordingly, the criteria for service connection have not been met for PTSD.  That is, the evidence does not show that PTSD was diagnosed in service and the Veteran's reported in-service stressors could not be verified.  Thus, while he does carry a diagnosis of PTSD, it was not based on a corroborated stressor.  As such, the diagnosis is not sufficient to support a grant of service connection.  Therefore, the claim is denied. 


ORDER

Service connection for a left wrist disorder is dismissed.

Service connection for hearing loss is denied.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.




REMAND

The Veteran contends that his lumbar spine disorder, right hip disorder, left knee disorder, right knee disorder, left ankle disorder, right ankle disorder, and left foot disorder are due to his active service.  Specifically, he asserts that these disorders are the result of multiple parachute jumps.  His STRs show that he received treatment in service for a foot fracture, lower extremity pain, and knee pain.

In May 2014, the Veteran was afforded VA examination for his lumbar spine disorder, right hip disorder, left knee disorder, right knee disorder, left ankle disorder, right ankle disorder, and left foot disorder.  While the examiner opined that the Veteran's right hip disorder, left knee disorder, right knee disorder, left ankle disorder, right ankle disorder, and left foot disorder were less likely than not incurred in or caused by his active service, the examiner did not offer an opinion regarding the Veteran's lumbar spine disorder.  

In December 2015, the Veteran's representative asserted that the VA examiner's opinion failed to adequately provide sufficient details for rejecting the Veteran's lay statements regarding his description of injuries sustained during parachute jumping.  The Board agrees that it is unclear whether the Veteran's service, including his history of parachute jumps was considered.  As such, a new VA examination is necessary to adjudicate the service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disorder, right hip disorder, left knee disorder, right knee disorder, left ankle disorder, right ankle disorder, and left foot disorder.

The examiner then should opine whether it is at least as likely as not (50 percent or greater) that any current lumbar spine disorder, right hip disorder, left knee disorder, right knee disorder, left ankle disorder, right ankle disorder, and/or left foot disorder either began during or was caused by the Veteran's honorable period of active military service (April 1984 to April 1990), to include his multiple parachute jumps therein?  Why or why not?

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


